UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES y. CESAR HUMBERTO SANCHEZ ALMENDARES

DOCKET NO.: #419-er-305

 

PETITION FOR
WRIT OF HABEAS CORPUS

‘nates

(X.) Ad Prosequendum ( )Ad Testificandum

1. Cesar Humberto Sanchez Almendares, a/k/a Cesar Sanchez: SBI #785951D FBI #62439RC1
DOQB:05/14/1991 (hereinafter the “Detainee”) is now confined at:

Southern State Correctional Facility
4295 Rt. 47
Delmont, NJ 08314

2. The Detainee is charged in this District by: (X ) Indictment () Information () Complaint

with violations of Title 8, United States Code, Section 1326(a) and (b)(2).
3. The Detainee will return to the custody of the detaining facility upon termination of proceedings, i.e.
at the end of trial.

4, The Detainee will be required at Clarkson S. Fisher Federal Building and United States Courthouse,
before the Hon. Anne E. Thompson, United States District Court Judge on Tuesday, May 21st, at 10:30

a.m., for an Arraignment in the above-captioned case. A Writ of Habeas Corpus should issue for that
purpose.

to

Alexandér Ramey
Assistant U.S, Attorney
Petitioner

DATED: May 15, 2019 Mean . lm ay
 

ORDER
Let the Writ Issue.

DATED: ty (5,0LH/ /
(KB
(7
Ab STS a
HON. LOIS H. GOOD SMI.

WRIT OF HABEAS CORPUS

     

 

The United States of America to the Warden of :

Southern State Correctional Facility
4295 Rt. 47
Delmont, NJ 08314

WE COMMAND YOU that you have the body of

Cesar Humberto Sanchez Almendares, a/k/a Cesar Sanchez

now confined at the Southern State Correctional Facility, brought before the United States District Court,
the HON. ANNE E. THOMPSON, U.S.D.J., in the CLARKSON S. FISHER FEDERAL BUILDING
AND U.S. COURTHOUSE, TRENTON, NEW JERSEY, on Tuesday, May 21st, at 10:30 a.m., for an
ARRAIGNMENT in the above-captioned matter.

Immediately upon completion of the proceedings, the Detainee will be returned to said place of
confinement in safe and secure conduct.

WITNESS the Honorable Lois H. Goodman
United States Magistrate Court Judge
Trenton, New Jersey.

oC 104
DATED: S ,\\\ WILLIAM T. WALSH
\ Clerk of the U.S. District Court
for the District of New Jers

~ tlakl

Déput etk | .
